DETAILED ACTION
This office action is in response to the amendment filed on 04/25/2022. Claims 1-18 and 23-29 are cancelled and claim 19 is amended. Claims 19-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	In view of the Applicant’s amendment regarding claim 19, the rejections under 35 U.S.C 101 nonstatutory double patenting rejection is withdrawn because Applicant timely filed a terminal disclaimer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a sampling filter process for scalable video coding.
Prior art:
Segall (US 2006/0268991) 
Alshina (US 2015/0341661)
Pappas (US 2007/0189390)

The closest prior Segall, paragraph 3 discloses in order to achieve a good coding efficiency, inter-layer prediction is used.  Two kinds of inter-layer prediction include inter-layer intra texture prediction and inter-layer motion prediction.  The inter-layer intra texture prediction provides an extra option where an upper-layer (or enhanced-layer) intra block can be predicted by a block up-sampled from the reconstructed lower-layer (or base-layer) frames, usually from the corresponding low-resolution reconstructed image block.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “further comprising only one selected from: (i) wherein the luma phase offset and the chroma phase offset are determined only for column filtering and not determined based upon row filtering; (ii) wherein the luma phase offset and the chroma phase offset are determined only for row filtering and not determined based upon column filtering”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 19-22 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481